DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections/Objections
The objection to the drawings, under 37 CFR 1.83(a) because they fail to show color discernment as described in the specification, is withdrawn.  Applicant amended the specification to remove color references.
  The rejection of claims 1, 2, 14, 16, 32, 34, 35, 38, 39, 41, 42, and 54, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn.  Applicant amended claims to address the issues of indefiniteness of record.
The rejection of claims 14, 16, and 38, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn.  Applicant removed the recitations lacking missing written description.  
The rejection of claim(s) 54, under 35 U.S.C. 102(a)(1) as being anticipated by Vasileva (Vasileva et al. Nucleic Acid Research 34(11): 3345-3360, 2006), is withdrawn.  The amendments cancel this claim.

Election/Restrictions
Newly submitted claims 132 and 133 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: These claims are subject matter of group II, which has been withdrawn as a non-elected invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 132 and 133 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The following rejection of record has been modified to take into consideration the amendments to the claims:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14, 16, 32, 34, 35, 38, 39, 41, 42, 124, and 126-131, as amended or newly added, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox (WO .
Regarding claim 1, Cox teaches delivering to an HSC (i.e.- introducing into a primary cell) a non-naturally occurring or engineered composition comprising: I. a CRISPR-Cas9 system guide sequence RNA that hybridizes to a target nucleotide sequence (i.e. a modified single guide RNA) in the HSC, or a polynucleotide encoding the guide sequence, operably for transcription in the HSC, and II. a Cas9 enzyme (i.e. Cas polypeptide), optionally comprising at least one or more nuclear localization sequences, or a polynucleotide encoding the Cas9 enzyme, optionally comprising at least one or more nuclear localization sequences, operably for expression in the HSC, to obtain an HSC population, wherein the guide sequence directs sequence-specific binding of a CRISPR complex to the target nucleotide sequence in the HSC, and the CRISPR complex comprises the Cas9 enzyme complexed with the guide sequence; optionally the method including also delivering a polynucleotide template, wherein the template provides expression of a normal or less aberrant form of a protein (i.e.-a recombinant donor template); and/or optionally the method including, prior to the delivering, isolating or obtaining HSC from the organism or non-human organism (p. 148, claim 1).  Cox teaches a recombination template is designed to serve as a template in homologous recombination, such as within or near a target sequence nicked or cleaved by a CRISPR enzyme as a part of a CRISPR complex. A template polynucleotide may be of any suitable length, such as about or more than about 10, 15, 20, 25, 50, 75, 100, 150, 200, 500, 1000, or more nucleotides in length. In some embodiments, the template polynucleotide is complementary to a portion of a a recombinant template comprising two nucleotides sequences comprising two non-overlapping, homologous portions of the target nucleic acid, wherein the nucleotides sequences are located 5’ and 3’ of a nucleotide sequence corresponding to the target nucleic acid sequence to undergo homologous recombination) (p. 52, [0070]; lines 17-22).  
Cox does not teach that the recombinant template is comprised in a homologous donor adeno-associated viral vector.  However, Vasileva teaches that high frequencies of gene targeting can be achieved by infection of mammalian cells with recombinant AAV (p. 3345, abstract).  Vasileva teaches that gene targeting through homologous recombination (HR) is the most accurate and versatile mechanism for such correction. 

Regarding claim 2, Cox teaches a hematopoietic stem cell (as discussed above) which is a species of primary blood cell and primary mesenchymal stem cell as claimed.  Thus Cox in view of Vasileva render claim 2.

Regarding claims 32, Vasileva teaches that two different AAV vectors (RFPX and RFP were delivered to cells (Figure 1, p. 3347).  Thus Vasileva teaches that two different donor AAV vector can be deliver to the same primary cell, as that taught in Cox and thus can be used in the gene-editing method of Cox with a reasonable expectation of success.  Thus, Cox in view of Vasileva renders claim 32 obvious.
Regarding claim 34, Vasileva teaches each different donor AAV vector is directed to a different target nucleic acid as discussed above.  As such, Cox in view of Vasileva render claim 34 obvious.
Regarding claim 35, Vasileva teaches that different vectors are also directed to the same RFP as discussed above.  Thus Cox in view of Vasileva render claim 35 obvious.
Regarding claim 38, Cox teaches Cas9 as discussed above.  As such, Cox in view of Vasileva render claim 38 obvious.
Regarding claim 39, Cox teaches that complexed or assembled CRISP-Cas9 system can be deliver to the HSC with or without the recombinant HDR template (9p. 16, [0026]).  These teachings encompass the modified sgRNA and the Cas9 are incubated together to form a RNP complex prior to introducing into the primary cell.  Thus Cox in view of Vasileva render claim 39 obvious.

Regarding claim 42, neither Cox nor Vasileva expressly teach that the RNP complex is delivered before the template.  However, it would have been obvious to an artisan of ordinary skill at the time of effective filing to choose RNP complex delivery prior to template delivery from a finite number of sequential deliver options (i.e.- two options) to predictably arrive at the limitations of claims 42.
Regarding new claim 124, Cox expressly teaches that the guide RNA can be modified to include one or more modified nucleosides e.g. using pseudo-U or 5-Methyl C (p. 67, [00105]), which is also a means of provided a modified nucleotide as claimed.  Thus Cox in view of Vasileva render this claim obvious.
Regarding newly claim 126, it specifies wherein a 5’ or 3’ end, or a combination thereof of the modified sgRNA comprised the modified nucleotide.  The claim does not specify the nature of the modification to the nucleotide, only that it exist at the 5’ and/or 3’ end of the sgRNA.  Given that the whole sgRNA is a synthesized recombinant RNA and the claims does not specify the nature of the modification of the nucleotide, any sgRNA satisfies these limitation because they are recombinant.  Thus Cox teaches these limitations.  Thus Cox in view of Vasileva render this claim obvious.
Regarding newly claims 127 and 128, Cox teaches a primary human hematopoietic stem cells as described above.  Thus Cox teaches one or more primary 
Regarding new claim 129, Cox teaches ex vivo as described above.  Thus Cox in view of Vasileva render this claim obvious.
Regarding new claim 130, Cox teaches genomic analysis using target capture sequences in the HSPCs to determine levels of on-target mutations and off-target mutations (p. 116, [00222]).  Thus Cox in view of Vasileva render this claim obvious.
Regarding claim 131, Cox teaches a population of human hematopoietic stem cells as described above.  As such, Cox in view of Vasileva render this claim obvious.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some 
In the present situation, rationales A, E, and G are applicable. The claimed method was known in the art at the time of filing as indicated by Cox in view of Vasileva. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.
Response to Arguments
Applicant's arguments filed 1/22/2021 have been fully considered but they are not persuasive. 
Applicant submits that nothing in Cox or Vasileva discloses or teaches, wherein the first nucleotide sequences, the second nucleotide sequence, or both comprise a modified nucleotide.  
In response, Applicant’s argument is respectfully not found persuasive.  As discussed above, Cox teaches Cox teaches delivering to an HSC (i.e.- introducing into a primary cell) a non-naturally occurring or engineered composition comprising: I. a CRISPR-Cas9 system guide sequence RNA that hybridizes to a target nucleotide sequence (i.e. a modified single guide RNA) in the HSC.  The claims do not specify the nature of the modified nucleotide(s) and thus its breadth encompasses any type of modified nucleotides such as nucleotides brought about by being recombinant sequence as that described by Cox.  Further, Cox expressly teaches that the guide 
Applicant submits that Cox does not provide guidance to viral delivery of a donor polypeptide and teaches away from the method of claim 1.  Cox teaches in a preferred embodied delivery of the HDR template using a particle or lipid.  As such, Applicant concludes that not only does Cox not teach viral delivery of a donor polypeptide, it teaches away from viral delivery because Cox discloses a preference for non-viral delivery.  Applicant concludes that a person of ordinary skill in the art would not have been motivated to modify the non-viral particle method disclosed and preferred by Cox with a method of using an adeno-associated viral vector as described in Vasileva.
In response, Applicant’s argument are respectfully not found persuasive because a preferred embodiment does not inherently teach away from the use of a less preferred embodiment or embodiments not discloses.  As stated in the rejection, while Cox contemplates the general use of viral delivery, Cox does not guidance to a viral vector to deliver the HDR template.  It is also acknowledged that Cox disclosed a preferred embodiment that uses particle or lipid delivery.  However, Cox also teaches that various delivery means may be employed for delivery components of the CRISPR-Cas system, including HDR templates, to cells, tissues and organs ex vivo and/or in vivo and discusses the possible use of viral vector systems (p. 3, [0009] and p. 58, [0078]).  Thus, while Cox teaches a preference for their particle delivery embodiments, Cox does 
Applicant submits that neither Cox nor Vasileva provide a reasonable expectation of success in arriving at the method of claim 1.  Applicant asserts that Cox does not provide any data or working examples for genomic integration of a polynucleotide into a primary cell.  Thus Cox provides no reasonable expectation of success in arriving at claim 1 to produce genomic integration into a cell.  
In response, reduction to practice and working examples are not required for a teachings to be considered prior art.  Cox expressly teaches the limitations of delivery of a CRISPR-Cas9, single guide RNA, and HDR template into an HSC to introduce a double stranded break and insertion of the HDR template into the double stranded break (p. 148, claim 1).  Cox also provides ample teachings from the prior art that demonstrates successful delivery of a CRISPR-Cas9, single guide RNA, and HDR template into cells to introduce a double stranded break and insertion of the HDR template into the double stranded break.  As such, absent evidence to the contrary, an artisan of ordinary skill in the art would believe that Cox would have a reasonable 
Applicant submits that Vasileva shows AAV vector delivery produces very low efficiency for genome integration.  For example Fig 3C demonstrates that genomic integration as reflected by stabilized GFP positive cells after day 9 post AAV introduction is extremely low.  Vasileva shows in Fig 3C and 3D and states on p. 3352 that upon stabilization of the GFP positive cell population, the genomic integration efficiency is only about 0.02%.  Based upon low efficiency in Vasileva, a person of ordinary skill in the art would not have reasonably expected an AAV viral vector would successfully produce stable integration of a donor sequence into the genome of a primary cell.  In contrast to Vasileva, the claimed method can be achieve stable genomic integration efficiencies of at least about 15%, which is about 750 times greater than that in Vasileva. Applicant concludes that in the absence of any guidance or data in Cox and the very low efficiencies and stability data in non-primary cells in Vasileva, a person of ordinary skill in the art would not be able to predict with a reasonable expectation of success whether stable genomic integration of AAV-delivery polynucleotide into a double stranded break generated by Cas would be possible in primary cells, much less achieve the efficiency and stability successfully provided by the claimed method.
In response, given the preponderance of the evidence, Applicant’s argument is not found persuasive because the claims solely require stable integration of a polynucleotide and do not recite, thus do not require, any particular degree of efficiency.  The claims recites, “producing a stable integration of a polynucleotide into a genome of 
Regarding the efficiency data of Figure 3C and D, Vasileva teaches GFP positive cells were about 3% on day 3 post transduction.  This number declined over the stabilizing around two weeks after infection to about 0.02% (p. 3352, col 2, first full paragraph).  While this level of efficiencies may be lower than Applicant’s efficiency, it does not negate that stable integration of the HDR template into the target site in the genome did occur successfully as demonstrated in figure 2B of Vasileva.  The claims do not require any particular efficiency and solely require stable integration into the genome.  So while the efficiency of integration in Vasileva may have been lower than Applicants findings, the claimed requirements of stable integration into the polynucleotide in the genome of one or more cells have been met by the teachings of Vasileva. Thus an ordinary artisan would understand from the teaching of Vasileva that such stable integration can be established with the claimed AAV vector mediated HDR template delivery and would reasonably expect from the teachings of Vasileva that such an AAV vector would successfully arrive at stable genome integration of a polypeptide in the method of Cox, regardless of efficiency.
Applicant submits that the claimed method provides surprising and unexpected results over the cited references.  Numerous examples and data successfully 
In response, Applicant’s arguments are respectfully not found persuasive.  The claims do not recite any requirement for any particular level of efficiency and do not recite any requirements for improvement over prior art levels of genomic integration.  As such, the claims do not require any degree of efficiency or improvement.  For obviousness in the instant claims, the question to be addressed is will the combination of Cox and Vasileva arrive at producing stable integration of a polynucleotide into a genome of one or more primary cells (i.e.- at least one cell) via homologous recombination with a reasonable expectation of success.  Vasileva demonstrates that AAV vector encoding a repair polynucleotide successfully integrates that repair polynucleotide into a target site with a double stranded break as discussed above.  As such, Vasileva provides a reasonable expectation of success regardless of the level of efficiency.  Efficiency is not a requirement for the present claims as drafted.  As such, Cox and Vasileva still provide ample evidence of a reasonable expectation of success in combining the cited art to arrive at the instant claims.  So while it may potentially have 
Regarding primary cells, Applicant states “importantly in primary cell” and points out that Vasileva does not use primary cells.  In response, Cox provides primary hematopoietic stem cells, so Cox is provided to teach these limitations.  Further, a review of the art by Examiner has not provided any art that would suggest that Vasileva’s method will not function in primary cells.  Absent such evidence, an ordinary artisan would have a reasonable expectation for the use of any cells, primary or cultivated cell lines.  As such, Applicant’s implication of some form of a difference in expected result with primary cells is not found persuasive.
Overall, Applicant’s arguments were not found persuasive because Applicant is not giving the claims their broadest reasonable interpretation and improperly reading efficiency limitations into the claimed method that are not required for a reasonable expectation of successful combination of Cox and Vasileva.  Since Applicant’s argument are not found persuasive and the claims, as amended, are still taught by the combined art of Cox and Vasileva, the rejection of record is maintained.

The following rejections are necessitated by the amendments to the claims:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 124-126, as newly added, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox (WO 2016/094880 A1 Pub date:6/16/2016; effectively filed 12/12/2014) in view of Vasileva (Vasileva et al. Nucleic Acid Research 34(11): 3345-3360, 2006), Yoo (Yoo et al. Nucleic Acid Research 32(6):2008-2016, 2004), Threlfall (Threlfall et al. Org. Biomol. Chem., 2012, 10, 746-754), and Ryan (US 10,900,034 B2 effectively filed:12/3/2014; of record in IDS).
Regarding claim 124-126, Cox teach that the sgRNA can comprise modified nucleosides as discussed above.  However, neither Cox nor Vasileva teach that the modified nucleoside is a 2’-O-Me nucleotide, a 2’-O-Me 3’phosphorothioate nucleotide, or a 2’ O-Me 3’-tioPACE (MSP) nucleotide.  
However, well before the time of effective filing, a 2’-O-Me nucleotide, a 2’-O-Me 3’phosphorothioate nucleotide, and a 2’ O-Me 3’-tioPACE (MSP) nucleotide modifications were being used to modify characteristics of RNA molecules.   Yoo teaches the use of 2’-O-ME 3’phophorothioate-modification (abbreviated Me-S-ODN-RNA) with antisense oligonucleotides.  Yoo teaches that the Me-S-ODN-RNA modification made the oligo more resistant to nucleases, less sensitive to RNase H degradation, and did not interfere with sequence hybridization.  Yoo concludes the addition of 2’-O-methyl groups to a phosphorothioate-modified ODN is advantageous because of increased stability of binding and non-specific effects (abstract; p. 2013, col 2, second full paragraph).  

Further, Ryan teaches that all of the above modified nucleotides can be used successfully with sgRNA and provide the sgRNA provide efficient and titratable transfectability into cells, especially into nuclei of eukaryotic cells and can effectively deliver and maintained the sgRNA in the intended cell for a duration sufficient to allow gRNA functionality (paragraph bridging col 1 and 2; claims).

 The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) 
In the present situation, rationales A, B, E, F, and G are applicable. The claimed method was known in the art at the time of filing as indicated by Cox in view of Vasileva, Yoo, Threlfall, and Ryan. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 14, 16, 32, 34, 35, 38, 39, 41, 42, 124-131,134, and 135 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as amended, recites, “a CRISPR-associated (Cas) polypeptide”.  This recitation is indefinite because it is not apparent if the recitation “Cas” in parentheses is intended to be exemplary, further limiting to the claims, or some form of abbreviation.  As such,  it is not apparent if the claim is intended to be broadly interpreted as a CRISPR-associated polypeptide with Cas as an example or if Applicant intended the claims to be limited by the recitation of Cas as the specific species in association with CRISPR.  Since the scope of the claims are not clearly delineated, the metes and bounds of the claim are not apparent, and thus indefinite.
Claims 2, 14, 16, 32, 34, 35, 38, 39, 41, 42, 124-131,134, and 135 depend upon claim 1 and thus also comprise the above indefinite subject matter.

No claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632